Citation Nr: 0430867	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  99-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 16, 1994, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to April 
1945.  The veteran died in May 1986.  The appellant is his 
widow.

This matter was originally before the Board of Veteran's 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that granted service 
connection for the cause of the veteran's death, effective 
December 16, 1994.  The veteran timely appealed the effective 
date of the grant and in a December 2000 decision, the Board 
denied the appellant's claim for an earlier effective date.  
The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court) and in a May 2001 Order, the 
Court vacated the Board's December 2000 decision and remanded 
the matter to the Board for further consideration in 
accordance with the Veterans Claims Assistance Act of 2000.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002).  

In an August 2002 decision, the Board again denied the 
appellant's appeal and the appellant again appealed to the 
Court.  In August 2003, VA's General Counsel and the 
appellant's representative filed a Joint Motion to vacate the 
Board's August 2002 decision and to remand this matter for 
action in accordance with the Joint Motion.  The Court 
granted the Joint Motion that month, vacating and remanding 
the case to the Board.  In November 2003, the Board remanded 
the case to the RO in compliance with due process 
requirements.  The matter is once again before the Board.




FINDINGS OF FACT

1.  In a December 1992 decision, the Board determined that 
new and material evidence had not been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  In a July 1994 decision, the Court affirmed the Board's 
December 1992 decision.

3.  On December 16, 1994, the RO received a statement from 
the veteran's private treating physician in support of the 
appellant's claim.  The statement was accepted by the RO as a 
reopened claim.

4.  In an August 1997 decision, the Board determined that new 
and material evidence had been presented to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death, and granted service connection for the cause 
of the veteran's death.

5.  In an August 1997 rating action, the RO effectuated the 
Board's August 1997 decision and established December 16, 
1994, as the effective date for the grant of service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The July 1994 decision of the Court of Appeals for 
Veterans Claims, which affirmed a December 1992 Board 
decision finding that no new and material evidence had been 
presented to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. §§ 7252, 7292 (West 2002).

2.  The criteria for an effective date prior to December 16, 
1994, for the grant of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the August 1997 
decision from which this appeal stems, preceded the enactment 
of the VCAA.  Thereafter, pursuant to Orders issued by the 
Court, the RO, in May 2002, provided the appellant with the 
opportunity to submit additional evidence in support of her 
claim.  The RO also furnished VCAA notice to the appellant 
regarding the appeal in February 2004.  However, because the 
VCAA notice in this case was not provided to the appellant 
prior to the RO decision from which she appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  As noted above, the appellant was given the 
opportunity to submit additional evidence in support of her 
claim in May 2002, and was furnished VCAA notice regarding 
the appeal in February 2004.  These letters, in addition to 
the various statements of the case and supplemental 
statements of the case, informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  For example, VA informed the appellant in the 
February 2004 letter that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  VA also informed the appellant that it was 
her responsibility to make sure that VA received all 
requested records not in the custody of a Federal department 
or agency.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  The record 
includes VA treatment records, treatise evidence, an 
independent medical opinion, as well as a private medical 
opinion.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  In fact, the veteran indicated in 
writing in October 2003 and again in June 2004 that she had 
no additional evidence to submit.  She asked that the Board 
proceed with her claim.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

The facts of this case are not in dispute and show that the 
veteran died in May 1986.  The death certificate notes the 
immediate cause of death as cardiopulmonary arrest due to 
respiratory insufficiency, due to pulmonary fibrosis-
idiopathic.  At the time of his death, the veteran was 
service-connected for chronic bronchial asthma, evaluated as 
30 percent disabling.

The appellant filed an initial claim for service connection 
for the cause of the veteran's death in July 1986.  In an 
October 1986 rating decision, the RO denied the claim.  The 
appellant timely appealed this decision to the Board, and in 
August 1987, the Board denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.

In July 1988, the appellant filed a motion for 
reconsideration of the Board's August 1987 decision.  The 
appellant included evidence consisting of a transcript from a 
television documentary on asthma.  The Board granted the 
appellant's motion for reconsideration and, in July 1990, the 
Board again denied entitlement to service connection for the 
cause of the veteran's death.

In August 1990, the appellant submitted a lay affidavit from 
a friend of the veteran.  

In September 1990, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant timely appealed this decision to the Board.  In 
September 1992, the Board obtained an independent medical 
opinion on the matter.  In a December 1992 decision, the 
Board found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant subsequently filed a motion for reconsideration 
which the Board denied in August 1993.  The appellant later 
appealed the Board's 1992 decision to the Court.  In a July 
1994 Court decision, the Court affirmed the Board's December 
1992 decision.

On December 16, 1994, the RO received a medical statement 
from the veteran's private treating physician indicating that 
the veteran's service-connected chronic asthmatic lung 
condition ultimately contributed to his death.  The RO 
interpreted this statement as a reopened claim and continued 
to deny entitlement to service connection for the cause of 
the veteran's death in an October 1995 rating decision.  The 
appellant timely appealed this decision to the Board.  In 
August 1997, the Board granted the appellant's claim for 
service connection for the cause of the veteran's death.  In 
an August 1997 rating decision, the RO effectuated the 
Board's decision and grated an effective date of December 16, 
1994.  

III.  Analysis

The appellant disagrees with the assigned effective date of 
December 16, 1994, for the award of dependency and indemnity 
benefits, asserting that the date should go back to 1986 when 
she initially filed a claim for VA death benefits.

With respect to the assignment of an effective date, 
applicable law indicates that, except as otherwise provided, 
the effective date of an award based on an original claim, or 
a claim reopened after final re-adjudication, shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  The effective date of an award based on 
a claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).

Any communication from or action by a claimant indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2004).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. 
§ 5111(a) (West 2002); 38 C.F.R. § 3.31 (2004).

The appellant in this case initially filed a claim for 
service connection for the cause of the veteran's death in 
July 1986.  However, the RO denied this claim in October 1986 
and the appellant appealed.  In August 1987, the matter came 
before the Board and was denied.  The Board decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In July 
1988, the veteran filed a motion to reconsider the Board's 
August 1987 decision and the motion was granted.  In a July 
1990 reconsideration decision, the Board again denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  In a December 1992 Board decision, the 
Board determined that new and material evidence had not been 
presented to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
That determination as affirmed by the Court in July 1994.  
The appellant did not appeal the Court's July 1994 decision 
and it thus became final.  38 U.S.C.A. §§ 7252, 7292.  As 
such, the effective date of any subsequent award of service 
connection for the cause of the veteran's death can be no 
earlier than the date of receipt of the application to 
reopen.  

The earliest evidence of the appellant's intent to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death following the Court's July 1994 decision 
is the statement from the veteran's private treating 
physician that the RO received on December 16, 1994.  In this 
statement, the veteran's private treating physician indicated 
that there was a relationship between the cause of the 
veteran's death and his service-connected chronic bronchial 
asthma.  There is simply no evidence on file showing the 
appellant's intent to reopen a claim for service connection 
for the cause of the veteran's death following the Court's 
July 1994 denial, but prior to December 16, 1994.  In fact, 
the evidence that the RO received in December 16, 1994, is 
the first evidence that the RO received in connection with 
the veteran's claim since the Court returned the claims file 
to the RO in July 1994.

The Board has considered the appellant's contention regarding 
the fact that she has pursued a claim for death benefits 
since 1986 and should therefore be given benefits back to 
that date.  However, VA is bound by the laws as enacted by 
congress and its own controlling regulations.  See 
38 U.S.C.A. § 7104(c).  Thus, although the appellant has been 
pursuing her claim for entitlement to service connection for 
the cause of the veteran's death since 1986, final 
determinations have been made regarding her claim since 1987, 
with the Court's July 1994 decision being the last final 
decision of record.  Accordingly, inasmuch as the appellant 
first expressed interest in reopening the last finally denied 
claim of entitlement to service connection for the cause of 
the veteran's death by way of evidence received on December 
16, 1994, the effective date of the subsequent grant of 
service connection for the cause of the veteran's death can 
be no earlier than this date.  Consequently, the appellant's 
claim for an effective date earlier than December 16, 1994, 
for the grant of service connection for the cause of the 
veteran's death must be denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



